Citation Nr: 1635301	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for urinary incontinence.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome.

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1990, August 1996 to January 1999, and February 2003 to April 2004.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2016, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, a gastrointestinal disability, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.





FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's urinary incontinence is related to her active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, urinary incontinence was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran asserts entitlement to service connection for urinary incontinence, which she claims developed during her active duty service.  See, e.g., the Board hearing transcript dated June 2016.

The record demonstrates that the Veteran served on active duty from January 1985 to June 1990, August 1996 to January 1999, and February 2003 to April 2004.  The Veteran's service personnel records confirm service in Iraq and Kuwait.  Service treatment records (STRs) document the Veteran's complaint of increased urinary frequency in October 1987, at which time she was diagnosed with a urinary tract infection (UTI).  Additional UTIs were diagnosed in June 1988 and October 1997.  STRs also show that the Veteran gave birth during active duty service via cesarean section in March 1989 and October 1994.  She had a tubal ligation in November 1997.

VA treatment records dated in September 2008 noted the Veteran's report of urinary incontinence.  A September 2009 VA treatment record indicated that the Veteran experienced constant urine leakage.

The Veteran was afforded a VA examination in August 2010 at which time she reported that her urinary incontinence began when she returned from Iraq in April 2003.  A diagnosis of urinary incontinence was confirmed by the examiner.  The examiner noted that "[s]ome of the known risk facts for urinary incontinence include: (1) natural aging; (2) alcohol consumption; (3) childbirth."  The examiner opined, "[a]s Veteran reports that she only has a UTI once or twice per year and the urinary incontinence has been an ongoing process since 2004, it is this medical examiner's opinion, that her urinary incontinence is less likely than not related to her UTIs in her past history."  Notably, the examiner conceded that the Veteran had been experiencing urinary incontinence since 2004; in this regard, the Board notes that the Veteran was discharged from active duty in April 2004.

As noted above, the Veteran has submitted personal statements and testimony in support of her contentions of continuing urinary incontinence symptomatology.  See, e.g., the Veteran's notice of disagreement (NOD) dated September 2010 & the Board hearing transcript dated June 2016.  The Board has reviewed the personal statements of the Veteran, and finds such contentions to be both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with urinary incontinence, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's statements and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such lay evidence is sufficient to establish service connection.  Id.

As previously discussed above, the Veteran's assertions as to her urinary incontinence symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Accordingly, the Board finds that the Veteran's currently diagnosed urinary incontinence cannot reasonably be disassociated from her credible description of increased urinary frequency and leakage during her military service.  Moreover, the Veteran's statements are supported by the August 2004 VA examiner's indication that the Veteran had experienced urinary incontinence since 2004 and that childbirth is a known risk factor for urinary incontinence.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing urinary incontinence symptomatology and the August 2010 VA medical opinion, and finds that the evidence is in equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for urinary incontinence is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for urinary incontinence is granted.


REMAND

After having considered the remaining matters on appeal, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

The Veteran has asserted entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Her claimed stressors include the deployment of her husband to Southwest Asia at the same time she was deployed; her husband was injured on a mission.  See the June 2016 Board hearing transcript, pg. 5.  She also described an incident in which she received a mail package covered with the blood and brain matter of a fellow soldier after a mail convoy was hit by an improvised explosive device.  See the June 2016 Board hearing transcript, pg. 6.  She has asserted fear of hostile military activity as an additional stressor.  See, e.g., the Veteran's stressor statement dated September 2011.  The Veteran was afforded a VA examination in October 2013 at which time the examiner determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD; the examiner instead diagnosed her with anxiety disorder, not otherwise specified (NOS).  The examiner rendered a negative nexus opinion as to the anxiety disorder, NOS; however, he failed to provide rationale to support his conclusion.  In light of the inadequacies in the October 2013 examination report, the Board finds that this matter must be remanded in order to afford the Veteran with an adequate VA medical opinion.

With respect to the claim of entitlement to service connection for diabetes mellitus, type II, the Veteran has contended that she was diagnosed with diabetes mellitus approximately six months after returning from Iraq.  See the June 2016 Board hearing transcript, pgs. 15-16.  She argues that this diagnosis is documented in records from her private treatment provider, Dr. D.  Id.  However, only treatment records from Dr. D. dated March 2005 to April 2005, and November 2009 are contained in the Veteran's claims file; as such, it appears that the Veteran's complete treatment records from Dr. D. are not of record.  Notably, the earliest diagnosis of diabetes mellitus of record is contained in VA treatment records dated October 2008.  Accordingly, the outstanding treatment records are potentially pertinent to the adjudication of the diabetes mellitus claim; this matter must be remanded in order for said records to be requested and obtained.  Additionally, upon remand, the Veteran should be afforded another VA medical opinion as to the etiology of the claimed diabetes mellitus after these outstanding records are associated with the claims file.

As to the claim of entitlement to service connection for a gastrointestinal disability, the Veteran asserts that she was recently diagnosed with irritable bowel syndrome at a VA treatment facility.  See the June 2016 Board hearing transcript, pgs. 18-19.  However, only VA treatment records dated through July 2012 have been associated with the claims file.  As such, this matter must be remanded in order for updated VA treatment records to be obtained.  Moreover, the Veteran has contended that she suffers from irritable bowel syndrome as a result of her service in Southwest Asia.  She has not been afforded a VA examination to address whether this claimed disability is due to an undiagnosed illness; as such, upon remand the Veteran should be afforded the pertinent examination.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records - including the Veteran's treatment records from Dr. D., as described above.

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, refer the VA claims file to a mental health professional with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  If an examination is deemed necessary in the judgment of the examiner designated to provide the addendum opinion, one should be arranged.  Then, the examiner should respond to the following:

(a)  Does the Veteran have an acquired psychiatric disorder to include PTSD?

(b)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, to include PTSD, had its onset in service or is otherwise the result of a disease or injury in service, to include the Veteran's confirmed service in Southwest Asia? 

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is advised that the Veteran is considered to be competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

Reasons should be provided for any opinion rendered.

5.  Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus had its onset in service, within one year of the Veteran's April 2004 separation from service, or is otherwise etiologically-related to service.

With regard to whether the diabetes had its onset within a year of her April 2004 separation from service, the examiner should note that a diagnosis during this time period is not required, rather, the question is whether any symptoms during this time were early manifestations of the subsequently diagnosed diabetes. 

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

Reasons should be provided for any opinion rendered.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed gastrointestinal disability.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Does the Veteran have a diagnosed disability manifested by her gastrointestinal symptoms?  If so, does that disability fall within the category of "functional gastrointestinal disorders" as defined in VA regulations, to include irritable bowel syndrome.

(b) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability other than a functional gastrointestinal disorder had its onset in service or is otherwise related to the Veteran's active duty service?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


